[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        MAY 11, 2012
                                            No. 11-13617
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 3:11-cr-00016-MCR-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                               versus

BRANDEN M. SCOTT,
a.k.a. Kasteel,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                           (May 11, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Branden Scott pled guilty to one count of receiving child pornography, 18

U.S.C. §§ 2252A(a)(2), (b)(1), and one count of transporting child pornography,

18 U.S.C. §§ 2252A(a)(1), (b)(1). The district court sentenced Scott to concurrent

180-month sentences for each count, which was within the lower half of the

guidelines range of 168 to 210 months. On appeal, Scott challenges the

substantive reasonableness of his sentence on the ground that U.S.S.G. § 2G2.2,

the guideline under which his sentence was calculated, is fundamentally

incompatible with the individualized sentencing required under 18 U.S.C.

§ 3553(a).

      We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007).

“The review for substantive unreasonableness involves examining the totality of

the circumstances, including an inquiry into whether the statutory factors in

§ 3553(a) support the sentence in question.” United States v. Gonzalez, 550 F.3d

1319, 1324 (11th Cir. 2008) (per curiam).

      We have previously rejected the argument that U.S.S.G. § 2G2.2 is

inherently flawed. United States v. Wayerski, 624 F.3d 1342, 1354–55 (11th Cir.

2010); United States v. Pugh, 515 F.3d 1179, 1201 n.15 (11th Cir. 2008). Scott’s

reliance on a Second Circuit case criticizing § 2G2.2, United States v. Dorvee, 616

                                         2
F.3d 174 (2d Cir. 2010), is therefore misplaced, as the prior precedent of this

circuit binds the panel until “overruled by th[is] Court sitting en banc or by the

Supreme Court,” United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009).

Scott does not cite to, nor does he attempt to differentiate his case from, any of our

precedent related to § 2G2.2.

      Scott has not argued that any circumstances apart from the flawed nature of

U.S.S.G. § 2G2.2 render his sentence unreasonable. Upon our review, the record

reflects that the district court considered the sentencing factors under 18 U.S.C.

§ 3553(a) and applied them reasonably. The district court, therefore, acted within

its discretion and imposed a substantively reasonable sentence on the lower end of

the guidelines range.

      AFFIRMED.




                                          3